Defendant appeals from a judgment of the County Court, Kings County, convicting him of the crime of attempted rape in the first degree and sentencing him to serve a term of ten to twenty years, from the sentence and from intermediate orders. Judgment affirmed. No opinion. No separate appeal lies from the sentence and from intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Schmidt and Beldock, JJ., concur; Murphy, J., dissents and votes to reverse the judgment of conviction and to grant a new trial, on the ground that the proof adduced failed to establish defendant’s guilt beyond a reasonable doubt. Ughetta, J., dissents and votes to reverse the judgment of conviction and to dismiss the indictment on the ground that the proof adduced failed to establish defendant’s guilt beyond a reasonable doubt.